DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              REGINA FAZIO,
                                Appellant,

                                    v.

                           MICHAEL FAZIO,
                              Appellee.

                              No. 4D15-272

                           [January 6, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Laura M. Watson, Judge; L.T. Case No. FMCE13-
001559(42).

   Nancy A. Hass of Nancy A. Hass, P.A., Hollywood, for appellant.

   Rocco G. Marucci, Fort Lauderdale, for appellee.

                         CONFESSION OF ERROR

PER CURIAM.

   Upon consideration of the record and the appellee’s soundly based
confession of error, we reverse the trial court’s order denying the
appellant’s motion to vacate the fourth amended qualified domestic
relations order. We remand this matter to the trial court for further
proceedings to determine whether the mediated settlement agreement
entered into by the parties is ambiguous, and, if so, to conduct an
evidentiary hearing as to the proper interpretation of that agreement and
to enter an appropriate qualified domestic relations order that comports
with its terms. Teague v. Teague, 122 So. 2d 3d 938 (Fla. 4th DCA
2013).

   Reversed and Remanded.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.